DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11: - - an outer diameter less than [[the]]a diameter of an inner surface of the tubular body - -
The recitation of a “diameter” pertaining to “an of inner surface” are both the initial recitations of the elements, and as such, should be preceded by “a” and “an”, otherwise they would lack antecedent basis. 
Claims 12 and 13 are dependent upon claim 11, and are similarly objected to. 
Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over English (US Patent No. 7987571) in view of Albright (US Patent No. 2951282).

In regards to claim 1, English discloses
A faucet valve cartridge pulling tool comprising: 
a housing (body 26, fig. 3) having a first end (see annotated fig. 3) and a second end (see annotated fig. 3), the first end having a surface adapted to abut a portion of a faucet valve body (housing 48, fig. 3); 

    PNG
    media_image1.png
    407
    669
    media_image1.png
    Greyscale

a stem screw (see at least screw 22, right hand screw 24, fig. 3) having a first end (see annotated fig. 3) and a second end (see annotated fig. 3), 

    PNG
    media_image2.png
    374
    611
    media_image2.png
    Greyscale

the stem screw (see at least screw 22, right hand screw 24, fig. 3) including a first threaded section (right hand screw 24, fig. 3) and a second threaded section (screw 22, fig. 3), the first threaded section (right hand screw 24, fig. 3) adapted to engage internal threading of a faucet valve cartridge stem (core 38, fig. 3) located within the faucet valve body (housing 48, fig. 3); 
the second threaded section (screw 22, fig. 3) of the stem screw (see at least screw 22, right hand screw 24, fig. 3), the stem screw (see at least screw 22, right hand screw 24, fig. 3) pulls the first threaded portion axially towards the second end of the housing (body 26, fig. 3).
English fails to disclose “a collar having internal threading engaging…” the second threaded section and “wherein rotating the collar relative to” stem screw. However, Albright teaches “A second handle 13, which likewise has a threaded opening formed therein for engagement by the stud 7, is positioned between the supporting member 4 and the first handle 11, and is capable of being rotated with respect to the stud 7 whereby the stud 7 is movable longitudinally with respect to the supporting member 4 to thereby lift the ferrule 2 out of engagement with the bore 3 (column 2 lines 13-20).”
To someone of ordinary skill in the art, examination of second handle 13 would show that it is composed of a central bore, two outward protruding longitudinal sections, and a central section, collared or sleeved around the stud (see annotated fig. 1). 

    PNG
    media_image3.png
    331
    789
    media_image3.png
    Greyscale

English and Albright are considered to be analogous to the claimed invention because they are in the same field of tools for disengaging workpieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified English to incorporate the teachings of Albright and provide a collar for better removal purposes, wherein the object removed is “is preserved undamaged for reuse, while at the same time accomplishing removal of the ferrule without damage to the furniture (Albright Abstract)…of sturdy, rugged construction which may be manufactured inexpensively, and which may be used indefinitely without need for repairs and replacement (column 1 lines 30-32).”

In regards to claim 2, English as modified discloses
The faucet valve cartridge pulling tool of claim 1 wherein the housing (body 26, fig. 3) further having an annular end plate at the second end, the annular end plate defining a hole, the stem screw (see at least screw 22, right hand screw 24, fig. 3) located in the hole of the annular end plate.

    PNG
    media_image4.png
    387
    734
    media_image4.png
    Greyscale


In regards to claim 3, English as modified discloses
The faucet valve cartridge pulling tool of claim 2 wherein the collar applies a force against the annular end plate (see annotated fig. 3 of claim 2) of the housing (body 26, fig. 3) upon rotating the collar relative to the stem screw (see at least screw 22, right hand screw 24, fig. 3).

In regards to claim 4, English as modified discloses
The faucet valve cartridge pulling tool of claim 1 wherein the stem screw (see at least screw 22, right hand screw 24, fig. 3) further having a handle (handle 10, fig. 3) extending radially outward.

In regards to claim 6, English as modified discloses
The faucet valve cartridge pulling tool of claim 1 wherein the collar (Albright second handle 13, fig. 1) further having a handle (see outwardly protruding portions of annotated fig. 1 in claim 1) extending radially outward.

In regards to claim 8, English as modified discloses
The faucet valve cartridge pulling tool of claim 1 wherein the housing (body 26, fig. 3) having a tubular body (English abstract: The right-hand screw is attached to the core, the open end of the cylindrical body is placed against the housing and the T-handle is attached to the outer end of the left-hand screw).

In regards to claim 9, English as modified discloses
The faucet valve cartridge pulling tool of claim 8 wherein the tubular body (English abstract) includes a window (English abstract: The right-hand screw is attached to the core, the open end of the cylindrical body).

In regards to claim 10, English as modified discloses
The faucet valve cartridge pulling tool of claim 8 wherein the housing (body 26, fig. 3) further having a sleeve (interior surface of body 26, fig. 3) radially inward of the tubular body (body 26, fig. 3 per English abstract), the sleeve defining (interior surface of body 26, fig. 3) a bore (see annotated fig. 3) 

    PNG
    media_image5.png
    375
    761
    media_image5.png
    Greyscale

extending axially through the sleeve, the stem screw (see at least screw 22, right hand screw 24, fig. 3) located in the bore of the sleeve.

In regards to claim 14, English as modified discloses
The faucet valve cartridge pulling tool of claim 8 wherein the housing (body 26, fig. 3) further having a cap attached to the tubular body (body 26, fig. 3 per English abstract).

    PNG
    media_image6.png
    387
    734
    media_image6.png
    Greyscale


In regards to claim 18, English as modified discloses
A method for pulling a faucet valve cartridge comprising the steps of: 
providing a housing (body 26, fig. 3) having a first end and a second end (see annotated fig. 3 in claim 1), the first end having a surface (see annotated fig. 3 in claim 1); 
providing a stem screw (see at least screw 22, right hand screw 24, fig. 3) having a first end a second end (see annotated fig. 3 in claim 1), the stem screw (see at least screw 22, right hand screw 24, fig. 3) includes a first threaded section (right hand screw 24, fig. 3) and a second threaded section (screw 22, fig. 3); 
providing a collar (Albright second handle 13) having internal threading engaging (column 2 lines 13-20) the second threaded section (screw 22, fig. 3) of the stem screw (see at least screw 22, right hand screw 24, fig. 3); 
positioning the first end of stem screw (see at least screw 22, right hand screw 24, fig. 3) in an opening of a cartridge stem (core 38, fig. 3) located within a faucet valve body tube (housing 48, fig. 3) having a surface; 
rotating the stem screw (see at least screw 22, right hand screw 24, fig. 3) to insert the first threaded section (right hand screw 24, fig. 3) of the stem screw (see at least screw 22, right hand screw 24, fig. 3) within the cartridge stem (core 38, fig. 3); 
positioning the surface of the housing (body 26, fig. 3) in abutting relationship with the surface of the faucet valve body tube (housing 48, fig. 3); and 
rotating the collar (Albright second handle 13; column 2 lines 13-20) relative to the stem screw (see at least screw 22, right hand screw 24, fig. 3) to pull the cartridge stem (core 38, fig. 3) towards the second end of the housing (body 26, fig. 3).

In regards to claim 19, English as modified discloses
The method according to claim 18 wherein the housing (body 26, fig. 3) further having an annular plate at the second end (see annotated fig. 3 in claim 2), the step of rotating the collar (Albright second handle 13; column 2 lines 13-20) relative to the stem causes the collar to apply a force against the annular plate (Albright second handle 13; column 2 lines 13-20).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over English (US Patent No. 7987571), in view of Albright (US Patent No. 2951282), in further view of Bleckman (US Patent No. 5519929).
In regards to claim 5, English as modified discloses
The faucet valve cartridge pulling tool of claim 1 wherein the stem screw (see at least screw 22, right hand screw 24, fig. 3) further having a shaped expansion (combination screw 34) at the second end (see annotated fig. 3 of claim 1).
English as modified fails to disclose the expansion as being “hexagon” shaped. However, Bleckman teaches a torque nut (74, fig. 1, 2) that is hexagon shaped. English as modified and Bleckman are considered to be analogous to the claimed invention because they are in the same field of tools for disengaging workpieces related to faucets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified English as modified to incorporate the teachings of Bleckman and include an expansion that is hexagon shaped as the “torque nut 74 is axially attached to shaft 51 for application of a wrench including a socket wrench and rachet driver, for providing greater torque. Torque nut 74 is typically a half-inch hex nut (column 4 lines 7-10).” 

Claims 1, 7, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over English (US Patent No. 7987571), in view of Racin (US Patent No. 4009515).

In regards to claim 1, English discloses
A faucet valve cartridge pulling tool comprising: 
a housing (body 26, fig. 3) having a first end (see annotated fig. 3) and a second end (see annotated fig. 3), the first end having a surface adapted to abut a portion of a faucet valve body (housing 48, fig. 3); 

    PNG
    media_image1.png
    407
    669
    media_image1.png
    Greyscale

a stem screw (see at least screw 22, right hand screw 24, fig. 3) having a first end (see annotated fig. 3) and a second end (see annotated fig. 3), 

    PNG
    media_image2.png
    374
    611
    media_image2.png
    Greyscale

the stem screw (see at least screw 22, right hand screw 24, fig. 3) including a first threaded section (right hand screw 24, fig. 3) and a second threaded section (screw 22, fig. 3), the first threaded section (right hand screw 24, fig. 3) adapted to engage internal threading of a faucet valve cartridge stem (core 38, fig. 3) located within the faucet valve body (housing 48, fig. 3); 
the second threaded section (screw 22, fig. 3) of the stem screw (see at least screw 22, right hand screw 24, fig. 3), the stem screw (see at least screw 22, right hand screw 24, fig. 3) pulls the first threaded portion axially towards the second end of the housing (body 26, fig. 3).
English fails to disclose “a collar having internal threading engaging…” the second threaded section and “wherein rotating the collar relative to” stem screw. However, Racin teaches the outer adjusting nut 24 (fig. 1, 3, 4), and second disc/stop plate (25), wherein “the outer adjusting nut 24 may be forcibly turned in clockwise direction on the shank 11 against the outer stop plate 25, while at the same time the shank 11 is being manually held against rotation by means of the hand-grip 27 thereon, thereby to withdraw the shank axially outward with sufficient force to release the frozen piston 17 from the caliper 31 (column 3 lines 22-28).”
English as modified and Racin are considered to be analogous to the claimed invention because they are in the same field of tools for disengaging workpieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified English as modified to incorporate the teachings of Racin and include a collar with internal threading, rotatable relative to the screw to increase the ability to adjust the support axially along the shank (Racin abstract) and “for selective adjustment of the tool head segments directly on said tapered wall for initially gripping or clamping the tool head to the piston wall whereby the shank may be turned to draw the second stop means and the tapered head together, first to increase the clamping grip of the segments (Racin abstract)…” Such increases and selectivity should allow for improved force and increase ease of use by the worker. 

In regards to claim 7, English as modified discloses
The faucet valve cartridge pulling tool of claim 1 wherein the collar (Racin outer nut 24, fig. 1, 3, 4) having a hexagon shaped (see Racin fig. 4) outer surface.

In regards to claim 16, English as modified discloses
The faucet valve cartridge pulling tool of claim 1 further comprising a washer (Racin second disc 25, fig. 1, 3) axially between the housing (body 26, fig. 3) and the collar (Racin outer nut 24, fig. 1, 3, 4).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over English (US Patent No. 7987571) in view of Albright (US Patent No. 2951282), and in further view of Templeton (US Patent No. 5033142). 
In regards to claim 15, English as modified discloses
The faucet valve cartridge pulling tool of claim 14 wherein the cap (see annotated fig. 3 of claim 14) includes attaching the cap to the tubular body (body 26, fig. 3 per English abstract).
English as modified fails to disclose “internal threading for” connecting the cap to the tubular body. However, Templeton teaches “An apparatus is set forth for use by undersea divers and the like wherein an elongate, hollow handled tool comprises a rear cap mounted to the tube with a flexible polymeric handle directed through the cap (abstract)... FIG. 6 illustrates a slightly modified tool wherein the forward plate comprises a threadedly securable cap 112 defining an axially aligned threaded aperture 112a. The cap 112, as well as the end cap 17, are threadedly securable relative to the central cylindrical support 11 (Templeton column 4 lines 24-35).” English as modified and Templeton are considered to be analogous to the claimed invention because they are in the same field of hand tools. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified English as modified to incorporate the teachings of Templeton and provide the cap of English as threadedly engageable with the tubular body, so that maintenance could be performed within tool during operation if necessary by providing access to the interior via a removable cap. 

Allowable Subject Matter
Claims 11-13, 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claim 11, English as modified discloses
The faucet valve cartridge pulling tool of claim 8 further includes the second threaded section (screw 22, fig. 3) of the stem screw (see at least screw 22, right hand screw 24, fig. 3).
English as modified fails to disclose or render obvious “a flange extending radially outward from the second section” wherein the “flange having an outer diameter less than [[the]]a diameter of an inner surface of the tubular body.” 
Claims 12 and 13 are dependent upon claim 11, and thus are considered allowable. 


In regards to claim 17, English as modified discloses
The faucet valve cartridge pulling tool of claim 1 wherein the stem screw (see at least screw 22, right hand screw 24, fig. 3) further includes a section between the first threaded section (right hand screw 24, fig. 3) and the second threaded section (screw 22, fig. 3).
English as modified fails to disclose or render obvious a “conical section” between the first threaded section and second threaded section. The applicant has stated the change in shape is intentional in order better facilitate effective operation of cartridge removal, and English and other devices within the art fail to anticipate the recited aspect. 
In regards to claim 20, English as modified discloses
The method according to claim 19 wherein the stem screw (see at least screw 22, right hand screw 24, fig. 3) further having a section between the first threaded section (right hand screw 24, fig. 3) and the second threaded section (screw 22, fig. 3), the step of rotating the stem screw (see at least screw 22, right hand screw 24, fig. 3) to insert the first threaded section (right hand screw 24, fig. 3) of the stem screw (see at least screw 22, right hand screw 24, fig. 3) within the cartridge stem continues until the cartridge stem contacts the conical section of the stem screw (see at least screw 22, right hand screw 24, fig. 3).
English as modified fails to disclose or render obvious a “conical section” between the first threaded section and second threaded section. The applicant has stated the change in shape is intentional in order better facilitate effective operation of cartridge removal, and English and other devices within the art fail to anticipate the recited aspect. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fisher (US Patent No. 2649825) teaches combination tools and is concerned particularly with combination tools for removing and installing internal underground valve-seats or plugs of various types such as those employed in hydrants and the like which are inaccessible by the use of ordinary tools.
	Seamons (US Patent No. 10611007) teaches a two piece tool with an adapter sleeve that extracts both ¾-inch and 1-inch diameter Moen®-type valve cartridges from the valve body.
	Wilson (US Patent No. 10792796) teaches a cartridge extractor adaptor having a cylindrical adaptor configured to engage between a cartridge puller and faucet housing in order to extend the pulling force of the cartridge puller.
	Roston et al. (US Patent No. 11338419) teaches a faucet cartridge removal tool including a cylindrical sleeve having an interior diameter configured such that a pipe holding a faucet cartridge fits within the cylindrical sleeve, a length configured such that a distal end of the cylindrical sleeve contacts a base of the pipe holding the faucet cartridge. 	Rini (US Patent No. 5054179) teaches a water faucet valve removal and insertion tool including  a handle and a self-tapping threaded rod attached to the handle. There is a sleeve coaxial with the threaded rod and threadedly engaged therewith.
	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 24, 2022